DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered. Currently, claims 1-30 are pending with claims 1, 13, 19 and 25 amended. The following is a complete response to the September 8, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim has been amended to recite that the transferring of energy is “in an amount to affect dysfunctional epithelial cells in the target region … and without chronic damage to the target region, such that the condition is improved”. Upon review of the instant disclosure, the Examiner has failed to find support that the treatment is accomplished “without chronic damage to the target region” as claimed. Looking to paragraph [0028], the instant disclosure discusses that the disclosed cryospray treatment and that “the airway tissue response to cryospray treatment is a regenerative healing response … compared to a reparative healing response leading to scar/fibrosis”. [0028] further states that “cryospray results in preservation of the extracellular matrix with little scarring or fibrotic tissue healing”. 
MPEP 2173.05(i) discusses that any “negative limitation or exclusionary proviso must have basis in the original disclosure”. The Examiner has not found any explicit or implicit disclosure to support the claim language of “chronic damage”. While in haec verba description of “chronic damage” is not required, the Examiner has failed to find any other disclosure that would indicate that one of ordinary skill at the time of filing was in possession of the claimed invention. The above noted section in [0028] discusses that the cryospray treatment results in little scarring or fibrotic tissue healing. The Examiner is of the position that the result of a little amount of chronic damage in [0028] recognizes that small/slight amounts of chronic damage do indeed occur and, as such, would not support for the method to be accomplished without chronic damage to the target region as is presently claimed.
The Examiner further notes that [0028] recognizes that other prior art RF treatments induce a “reparative healing response” that leads to a chronic effect of “scar/fibrosis”. [0028] contrasts this reparative response to a “regenerative response” associated with cryospray. To give insight to these responses, [0013] notes that “a reparative healing that results in scar tissue which is fibrotic in nature”. This does not, however, establish that the regenerative response is without chronic damage to the target region as claimed. At most, the Examiner again points to the treatment being accomplished with “little scarring or fibrotic tissue healing” as in [0028]. 
Therefore, it is for at least the reasoning set forth above that the Examiner believes that claim 1 fails to comply with the written description requirement given that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-12 are rejected due to their respective dependency on claim 1. Appropriate correction is required.
Regarding claim 13, the claim has been amended to recites that the transferring of energy is “in an amount sufficient to remodel epithelial cells in the target region … without scarring the target region”. As similarly noted in the rejection of claim 1 above, the Examiner has failed to find support that the treatment is accomplished “without scarring the target region” as claimed. Looking to paragraph [0028], the instant disclosure discusses that the disclosed cryospray treatment and that “the airway tissue response to cryospray treatment is a regenerative little scarring or fibrotic tissue healing”. This does not, however, establish that the regenerative response is without scarring the target region as claimed. At most, the Examiner points to the treatment being accomplished with “little scarring or fibrotic tissue healing” as in [0028] and not without scarring.
Therefore, it is for at least the reasoning set forth above that the Examiner believes that claim 13 fails to comply with the written description requirement given that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 14-18 are rejected due to their respective dependency on claim 13. Appropriate correction is required.
Regarding claim 19, the claim has been amended to recites that the transferring of energy is “in an amount sufficient to remodel epithelial cells in the target region … without chronic damage to the target region”. As similarly noted in the rejection of claim 1 above, the Examiner has failed to find support that the treatment is accomplished “without chronic damage to the target region” as claimed. Looking to paragraph [0028], the instant disclosure discusses that the disclosed cryospray treatment and that “the airway tissue response to cryospray treatment is a regenerative healing response … compared to a reparative healing response leading to scar/fibrosis”. [0028] further states that “cryospray results in preservation of the extracellular matrix with little scarring or fibrotic tissue healing”. This does not, however, establish that the regenerative response is without chronic damage to the target region as without damage.
Therefore, it is for at least the reasoning set forth above that the Examiner believes that claim 19 fails to comply with the written description requirement given that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 20-24 are rejected due to their respective dependency on claim 13. Appropriate correction is required.
Regarding claim 25, the claim has been amended to recites that the transferring of energy is “in an amount sufficient to alter epithelial cells in the target region … without scarring the target region”. As similarly noted in the rejection of claim 13 above, the Examiner has failed to find support that the treatment is accomplished “without scarring the target region” as claimed. Looking to paragraph [0028], the instant disclosure discusses that the disclosed cryospray treatment and that “the airway tissue response to cryospray treatment is a regenerative healing response … compared to a reparative healing response leading to scar/fibrosis”. [0028] further states that “cryospray results in preservation of the extracellular matrix with little scarring or fibrotic tissue healing”. This does not, however, establish that the regenerative response is without scarring the target region as claimed. At most, the Examiner points to the treatment being accomplished with “little scarring or fibrotic tissue healing” as in [0028] and not without scarring.
Therefore, it is for at least the reasoning set forth above that the Examiner believes that claim 25 fails to comply with the written description requirement given that the claim contains 
Response to Arguments
Applicant’s arguments, see pages 6-9 of the Remarks filed September 8, 2021, with respect to the rejections of independent claims 1, 13, 19 and 25 under 35 U.S.C. 102(a)(1) as anticipated by Askew (US Pat. Pub. 2009/0192505 A1) have been fully considered and are persuasive. Specifically, Applicant’s arguments with respect to Askew on page 7 of the Remarks are particularly persuasive in view of the amendments made to each independent claim1. Askew’s disclosure specifically contemplates the use of either direct or indirect visualization and not without necessitating either direct or indirect visual confirmation as is set forth in the independent claims. As such, the prior rejections under 35 U.S.C. 102 and 103 based on the Askew reference have been withdrawn.
However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner further that Applicant’s comments on pages 8-9 of the Remarks with respect to the Barry’335 reference are persuasive. Specifically, while Barry was noted in Advisory action, the reference was deficient in teaching that the calculated thermal vapor dosage would result in such being “without chronic damage” or “without scarring” as has been presented in respective independent claims 1, 13, 19 and 25. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794